Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows:

	This proposed listing of claims will replace all prior versions, and listings, of claims in the application.

1.	(Currently amended) A method of operating a motor vehicle, the method comprising:
determining a route of the motor vehicle;
identifying an emissions causal event along the route, via sensing, by a previous vehicle, the emissions causal event based on an emissions value being greater than a baseline emissions value for less than a threshold period of time or for less than a threshold distance;
the emissions causal event corresponding to a period of operation of the motor vehicle during which an emissions value of the motor vehicle is increased relative to a baseline emissions value of the motor vehicle;
identifying a location of the emissions causal event; and
pre-emptively adjusting one or more operating parameters of the motor vehicle in order to reduce the emissions value of the motor vehicle when the motor vehicle travels through the identified location;
wherein the emissions causal event corresponds to the period of operation of the motor vehicle during which the emissions value of the motor vehicle is increased for a length of time less than the threshold period of time; and
wherein the emissions causal event corresponds to the period of operation of the motor vehicle during which the motor vehicle travels a distance less than the threshold distance over which the emissions value is higher than the baseline emissions value.

2.	(Cancelled)

3.	(Currently amended) The method of claim 1[[2]], wherein the threshold period of time is less than or equal to 10 seconds.

4.	(Cancelled)

5.	(Currently amended) The method of claim 1[[4]], wherein the threshold distance is less than or equal to 200 m.

6.	(Currently amended) The method of claim 1, wherein identifying the emissions causal event comprises analyzing one or more emissions values and associated locations stored in a database accessible to the motor vehicle.

7.	(Currently amended) The method of 1, further comprising determining whether an emissions causal event is a temporary event temporarily affecting motor vehicles travelling through the location associated with the emissions causal event, wherein a temporary event includes a parade, a sporting event, a concert, a construction zone, a weather event, school operating hours, and traffic.

8.	(Currently amended) The method of claim 1, further comprising predicting emissions values relating to [[the ]]emission of two or more different pollutants during the emissions causal event; and pre-emptively adjusting two or more operating parameters of the motor vehicle to balance the emission[[s]] of the two or more different pollutants when the motor vehicle travels through the identified location to decrease the emissions value to 

9.	(Currently amended) The method of claim 1, wherein the one or more operating parameters of the motor vehicle a power truncation, a battery power truncation, and a battery charge limit.

10.	(Original) The method of claim 1, wherein the emissions value comprises a rate of emission of one or more of ozone, nitrogen oxides, unburnt hydrocarbons, particulate matter, carbon dioxide, and carbon monoxide.

11.	(Currently amended) A system, comprising:
	a vehicle comprising an emissions sensor configured to sense an emissions value for each stroke of an engine, wherein the vehicle is a higher efficiency vehicle included in a vehicle fleet; and
	a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to: 
		sense an emissions causal event based on [[an]]the emissions value being greater than a baseline emissions value for less than a threshold period of time or for less than a threshold distance; and 
		relay a location of the emissions causal event from the higher efficiency vehicle to lower efficiency vehicles of the vehicle fleet.

12.	(Currently amended) The system of claim 11, wherein the threshold period time is less than 10 seconds, and wherein the threshold distance is less than 200 meters.

13.	(Original) The system of claim 11, wherein vehicles of the vehicle fleet communicate via one or more of a dedicated short-range network, Wi-Fi, and Bluetooth.

14.	(Currently amended) The system of claim 11, wherein the higher efficiency vehicle is a low-duty vehicle and [[the]]a lower efficiency vehicle is a high-duty vehicle.

15.	(Original) The system of claim 11, wherein the location is relayed to only lower efficiency vehicles traveling along a route comprising the location, wherein efficiency is based on a vehicle fuel consumption.

16.	(Original) The system of claim 11, wherein the instructions further enable the controller to pre-emptively adjust one or more engine operating parameters in anticipation of the emissions causal event, wherein the engine operating parameters include one or more of a fuel injector pattern, a fuel injection quantity, a fuel injection timing, a fuel rail pressure, a valve timing, a spark timing, a turbocharger boost pressure, an exhaust gas recirculation rate, a power truncation, a battery power truncation, and a battery charge limit.

17.	(Original) A system, comprising:
	a plurality of vehicles communicatively coupled to one another, wherein at least one vehicle of the plurality of vehicles is the only vehicle comprising an emissions sensor; and
	a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to:
		sense an emissions causal event based on an emissions value sensed by the emissions sensor being greater than a baseline emissions value for less than a threshold period of time or for less than a threshold distance; and 
		relay a location of the emissions causal event from the at least one vehicle to other vehicles of the plurality of vehicles;
		pre-emptively adjust engine operating parameters in the other vehicles of the plurality of vehicles upon approaching the location.

18.	(Original) The system of claim 17, wherein the emissions causal event is a permanent event or a temporary event.  

19.	(Original) The system of claim 17, wherein the engine operating parameters are adjusted for only a duration or a distance of the emissions causal event.

20.	(Original) The system of claim 17, wherein the emissions sensor is configured to correlate an emissions value to a piston stroke.  

	These claims have been renumbered claims 1 through 18.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, and 5-20 have been allowed (renumbered as claims 1-18).
Regarding the amended claim 1, the claim recites added amended limitations from cancelled claims 2 and 4 as follows:
“wherein the emissions causal event corresponds to the period of operation of the motor vehicle during which the emissions value of the motor vehicle is increased for a length of time less than the threshold period of time; and
wherein the emissions causal event corresponds to the period of operation of the motor vehicle during which the motor vehicle travels a distance less than the threshold distance over which the emissions value is higher than the baseline emissions value.”
Similarly, renumbered claim 9 recites:
“sense an emissions causal event based on [[an]]the emissions value being greater than a baseline emissions value for less than a threshold period of time or for less than a threshold distance;”
and renumber claim 15 recites: 
“sense an emissions causal event based on an emissions value sensed by the emissions sensor being greater than a baseline emissions value for less than a threshold period of time or for less than a threshold distance;”

The examiner is allowing the amended set of claims as none of the prior art references Jobson et al. (US 2018/0170349), hereinafter referred to as Jobson, Hyde et al. (US 2009/0171549), hereinafter referred to as Hyde, Wang (US 2018/0273047), hereinafter referred to as Wang, Yang (US 2016/0280203), hereinafter referred to as Yang, or Yano (US 2021/0031768), hereinafter referred to as Yano, recite the limitation that an emissions causal event is sensed based on an emissions value being greater than a baseline emissions value for less than a threshold period of time or for less than a threshold distance.

While the examiner does believe that the prior art references do teach parts of the limitations in renumber claims 1, 9, and 15 such as:
A method of operating a motor vehicle, the method comprising: determining a route of the motor vehicle; ("The invention, according to an aspect thereof, is based on the insight that vehicles travelling along a reoccurring route may have significant use of historical data relating to previous passages along the route, in particular when adapting a vehicle control strategy when considering environmental restrictions, such as emissions, noise, weight, speed, safety, etc." – see at least Jobson: paragraph 0014);
identifying an emissions causal event along the route, the emissions causal event corresponding to a period of operation of the motor vehicle during which an emissions value of the motor vehicle is increased relative to a baseline emissions value of the motor vehicle ("For example, if a bus is driving along a bus route, and approaching a zone with low/zero emission requirements during some divergent public event, e.g. a concert or a sports event, and the buses that have previously passed the forthcoming stop indicate an increasing number of passengers the vehicle may be adapted to compensate for the additional load by allowing a higher state of charge of the onboard energy storage unit so to comply with the low/zero emission requirement associated with the zone that the bus stop is positioned in regardless of the abnormal event." – see at least Jobson: paragraph 0030 lines 6-16) (The examiner notes that the public event, e.g. a concert or a sports event, as taught by Jobson corresponds to the claims emissions causal event, as the public event corresponds to an event which results in a period of increased vehicle emissions. This interpretation aligns with the examples of temporary emissions causal events as recited in renumbered claim 5 of the instant application);
identifying a location of the emissions causal event ("Furthermore, the tagging parameter may be a location relative to the zone. For example, historical data related to a state of charge of a battery at different specific locations along the route may be selected based on the current location. This may also be combined with a time related tag, e.g. a state of charge historically occurring at a specific location along the route on Tuesday mornings between 8 and 9." – see at least Jobson: paragraph 0026);
and pre-emptively adjusting one or more operating parameters of the motor vehicle in order to reduce the emissions value of the motor vehicle when the motor vehicle travels through the identified location ("In yet another aspect, a method of operating a vehicle having an engine includes, during operation of the engine, receiving a control signal (e.g., an electromagnetic control signal such as a wireless signal, an optical control signal, or an acoustic control signal) broadcast from outside the vehicle, the control signal including instructions for modification of a vehicle operating parameter (e.g., compression ratio, timing of commencement of fuel combustion, timing of fuel injection, timing of fuel introduction into an air-inlet stream, valve timing, ..., battery usage, battery charge, ...), and modifying the vehicle operating parameter in accordance with the instructions." – see at least Hyde: paragraph 0003 lines 1-23).
the examiner is allowing the limitations of renumbered claims 1, 9, and 15 for the reasons mentioned above. The examiner further notes that each of Wang, Yang, and Yano teach modifying the operating parameters of a motor vehicle in order to reduce fuel consumption, which in turn reduces emissions, in response to detecting an event. However, unlike the instant application, each of Wang, Yang, and Yano teach that the operating parameters of the motor vehicle are modified when the detected event occurs over a period of time and/or a distance which is greater than a threshold value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rychlak et al. (US 2011/0191015) teaches a method which includes determining a factor which influences the energy consumption or the pollutant emissions while traveling a determined route, wherein the factor includes energy consumption or pollutant emissions during standstills of the motor vehicle.
Li et al. (US 2019/0145789) teaches a fuel consumption prediction method and apparatus, including extracting historic fuel consumption from historic travel data for at least one historic travel path of a vehicle.
Yuasa (US 2012/0226435) teaches a vehicle route guidance system that may estimate a cost of fuel to be consumed be the vehicle to reach a possible destination based on received traffic information, a respective route, and vehicle fuel consumption information.
Xu et al. (US 2008/0275628) teaches a method and apparatus for communicating traffic information between vehicles within a traffic group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667                

                                                                                                                                                                                        /VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667